Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00441-CR

                                           Anthony McVEA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR5436
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 31, 2019

DISMISSED FOR WANT OF JURISDICTION

           On June 28, 2019, Appellant Anthony McVea filed a pro se notice of appeal. The notice

of appeal does not indicate the date on which the trial court rendered a final judgment.

           The clerk’s record shows Appellant has been indicted, but it does not include a final order

or judgment or give any indication that a hearing on a dispositive motion or a trial was held. The

clerk’s record does not contain an appealable judgment or order. See TEX. CODE CRIM. PROC.

ANN. art. 44.02 (authorizing a defendant in a criminal action to appeal); Abbott v. State, 271
                                                                                    04-19-00441-CR


S.W.3d 694, 697 (Tex. Crim. App. 2008) (reiterating that the right to appeal under article 44.02 is

limited to appeal from a final judgment).

       On July 8, 2019, we ordered Appellant to show cause in writing by July 23, 2019, why this

appeal should not be dismissed for want of jurisdiction. We cautioned Appellant that if he failed

to show cause in writing as ordered, this appeal would be dismissed for want of jurisdiction. See

Abbott, 271 S.W.3d at 697 n.8.

       The clerk’s record does not contain an appealable judgment or order, and Appellant did not

file any response to show how this court has jurisdiction in this appeal. Accordingly, we dismiss

this appeal for want of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-